Exhibit 10.23.1

 

AMENDMENT OF EMPLOYMENT AGREEMENT

AND RESTRICTED STOCK AWARD AGREEMENT

 

This Amendment of Employment Agreement and Restricted Stock Award Agreement is
between Path 1 Network Technologies Inc. (“Path 1”) and Frederick Cary (“Cary”)
as of March 29, 2004. It amends the Employment Agreement between the parties
dated September 7, 2001 (the “Employment Agreement”) and the Restricted Stock
Award Agreement between the parties dated October 23, 2003 (the “Stock
Agreement”) (together, the “Original Agreement”).

 

Cary is Path 1’s President and Chief Executive Officer. This Amendment is
entered into in anticipation of Cary’s resignation as President, CEO and an
employee, but with the anticipation that he would be willing to continue to
serve as a Director and Chairman of the Board of Path 1.

 

1. The Original Agreement is amended as follows:

 

If and only if Cary resigns as President, CEO and an employee on March 29, 2004:

 

(a) The termination of employment shall, for purposes of Section 9.2.1(c) of the
Employment Agreement, be treated as if it occurred pursuant to Section 9.2 of
the Employment Agreement. For avoidance of doubt: Cary would still have to
execute and deliver the general release to receive such (Section 9.2.1(c))
Severance Benefit.

 

(b) Upon such termination of employment, Path 1 shall provide Cary with forms by
which he may maintain his and his eligible dependents’ participation in Path 1’s
group health insurance plan pursuant to the terms of the Consolidated Omnibus
Budget Reconciliation Act. If Cary elects such coverage, and if Cary delivers
such general release, the (Section 9.2.1(c)) Severance Benefit shall be
augmented to also include the following: Path 1 shall reimburse Cary, upon
presentation of evidence of payment, for Cary’s payment of the premiums for
COBRA benefits for Cary and his eligible dependents through the first
anniversary of the Employment Termination Date. After the first anniversary of
the Employment Termination Date, if Cary desires to continue his COBRA benefits,
he understands and agrees that he shall be fully responsible for making (and
without receiving further reimbursement) the necessary further premium payments
in order to continue such coverage. Nothing herein shall limit the right of Path
1 to change the provider and/or the terms of its group health insurance plans or
other benefit plans at any time hereafter.

 

(c) Section 3(b) of the Stock Agreement shall be amended to read in full as
follows:

 

Vesting. 77,500 of the shares of Restricted Stock will vest based on the
Participant’s continuous employment or Board of Directors service with the
Company through September 1, 2004. 38,750 of the shares of Restricted Stock will
vest based on the Participant’s continuous employment or Board of Directors
service with the Company through December 1, 2004. 38,750 of the shares of
Restricted Stock will vest based on



--------------------------------------------------------------------------------

the Participant’s continuous employment or Board of Directors service with the
Company through March 1, 2005. In the event the Participant’s employment and
Board of Directors service with the Company are terminated by reason of (i)
death or (ii) disability, or in the event that after Participant’s employment
with the Company has terminated his service as a Director is terminated by (i)
removal from the Board without cause or (ii) failure to be re-elected to the
Board at the 2004 annual meeting of stockholders, then all remaining shares of
Restricted Stock that have not yet been vested shall immediately vest. Once
vested pursuant to the terms of this Agreement, the Restricted Stock shall be
deemed Vested Stock. Should any vesting date occur on a day during a “quiet
period”, where Participant would be restricted from trading Company shares, then
the vesting date shall be deemed to occur two weeks immediately after the
termination of such quiet period.

 

(d) Sections 5 and 6 of the Stock Agreement shall be deleted.

 

(e) Cary shall be allowed to keep, as his personal property, the notebook
computer, printer and Blackberry device which Path 1 had provided to him for
business use. (This applies only to the hardware, and not to any confidential or
proprietary information which belongs to or was entrusted to Path 1.) In
addition Path 1 shall reimburse him for his monthly Blackberry service charges
for a period of six months, after which the Company can terminate the
reimbursement payments upon thirty (30) days’ written notice.

 

2. Except as expressly amended by this Amendment, the Original Agreement remains
unchanged and in full force and effect.

 

3. The parties acknowledge that they have the right to have been represented by
legal counsel of their own choosing, and that Heller Ehrman White & McAuliffe
LLP and Hayden Trubitt are representing Path 1 and are not representing Cary.

 

/s/ FREDERICK CARY

--------------------------------------------------------------------------------

FREDERICK CARY

 

PATH 1 NETWORK TECHNOLOGIES INC.

By:  

/s/ John Zavoli,

   

--------------------------------------------------------------------------------

   

John Zavoli, Chief Financial Officer

 

2